Citation Nr: 0323086	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  98-15 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for the residuals of 
frostbite (cold weather trauma) to include arthritis, 
peripheral neuropathy, cold sensitization, skin cancer, 
circulatory problems, fungal infection and chronic night 
pain.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to service 
connection for the residuals of frostbite, and from a 
November 1998 rating decision of the same RO which denied 
entitlement to service connection for a left knee disorder, a 
left hand disorder, a left hip disorder, and for a low back 
disorder.   These issues have twice come before the Board and 
been denied.  The Board's most recent decision dated in June 
2002 was vacated by order of the United States Court of 
Appeals for Veterans Claims (Court) in February 2003.  The 
Court's order also remanded the issues on appeal for 
compliance with the Joint Motion for Remand filed by the 
parties, including compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, this matter is properly 
before the Board.


REMAND

The evidence of record shows that the veteran served in the 
United States Air Force from September 1950 to November 1953, 
and that his period of service included approximately eleven 
months of foreign service.  During the veteran's service, he 
complained of left knee and hip pain and related an injury to 
the left knee in 1948.  The veteran also complained of 
injuring his left hand in a fall in 1953.  At the time of 
discharge examination in November 1953, however, the veteran 
did not have any complaints of disability and there was no 
evidence of chronic disability.  It was specifically noted 
that there was no sequelae from the 1948 knee injury.  The 
service medical records contain no complaints of back injury 
or cold weather trauma.

In March 1998, the veteran filed an application for VA 
compensation benefits for the residuals of frostbite.  He 
submitted evidence of treatment for a low back disability and 
amended his claim in October 1998 to request compensation 
benefits for a left hand condition, a left knee condition, 
and a left hip condition.  The veteran's submission of 
evidence of a low back disorder was interpreted as an 
informal claim for compensation benefits in addition to the 
specifically enumerated claims.

The veteran submitted evidence of having been awarded Social 
Security Administration benefits in September 1987, but no 
other evidence has been obtained from the Social Security 
Administration.

The medical evidence of record does not contain any opinion 
as to the etiology of the alleged disabilities.  There is no 
evidence of the veteran having obtained medical treatment 
from a VA facility or having undergone examination by VA 
physicians.

In November 2000, the VCAA was signed into legislation.  The 
VCAA redefines the obligations of VA with respect to its duty 
to notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio, supra.

The veteran has not been specifically advised of his rights 
and responsibilities under the VCAA or of VA's duty to obtain 
identified evidence.  

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of notice of the specific evidence needed to substantiate the 
claims on appeal, the Board finds that it has no alternative 
but to remand this matter to the RO to ensure that the 
veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

Additionally, the Board finds, after a complete review of the 
record and the Court's February 2003 order, that the medical 
record is insufficient upon which to render a decision on the 
claims of entitlement to service connection here on appeal.  
Specifically, there is no medical opinion of record which 
speaks directly to the etiology of the veteran's currently 
diagnosed disabilities and there is no evidence of VA 
attempting to obtain medical evidence relied upon by the 
Social Security Administration in its proceedings which 
resulted in the grant of benefits.  As such, this matter must 
be remanded for further development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The RO should obtain copies of the 
records, including medical evidence, 
relied upon by the Social Security 
Administration in its September 1987 
determination to grant benefits to the 
veteran.  If the requested records 
cannot be obtained, please have a 
statement to that effect associated 
with the veteran's claims folder.

3.	The veteran should be afforded a 
medical examination to determine the 
etiology and severity of each and 
every disability claimed as related to 
service and found to be a diagnosable 
disability.  The examiner should 
review the veteran's claims folder and 
opine as to whether it is at least as 
likely as not that any currently 
diagnosed disability had its origin 
during service or as a consequence of 
service.  The examiner should be 
requested to specifically comment on 
the notations in the service records 
of a knee injury in 1948 and a left 
hand injury in June 1953; of the lack 
of complaints of cold weather injury; 
and, of the finding of no disability 
at time of discharge.  The examiner 
should also be requested to 
specifically comment on the veteran's 
assertion that he has a number of 
disabilities as a result of frostbite, 
including arthritis, peripheral 
neuropathy, cold sensitization, skin 
cancer, circulatory problems, a fungal 
infection and chronic night pain.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



